Tekbal, J.,
delivered the opinion of the court.
Eskridge & McLean, the plaintiffs in this suit, brought their action in the justice court against S. A. Rutland “for $135 for work and labor done and performed and rendered by them at his special instance and request.” They obtained judgment before the justice of the peace, and execution thereon was levied upon several articles of personal property, some of which were claimed by Rutland as being exempt from execution, and also upon a buggy and harness, which was claimed by Mrs. Rutland as her separate property. These issues were tried by the justice of the peace, and were decided by him in favor of the plain-' tiff in execution.
*787From this decision Mr. and Mrs. Rutland appealed to the circuit court, and there the defendant moved the court “to qnasb and set aside the levy of execution, because it was issued upon a void judgment, as the suit was founded upon a contract for more than $200, the contract being one entire transaction for the sum of $300, and because the suit is to establish a laborer’s lien, and no affidavit is made for that purpose.”
The motion was sustained, the levy was quashed, set aside and discharged, and the plaintiffs appeal. It was too late when the case — the claimants’ issue — came to the circuit court to make any objection to the validity of the original judgment before the justice of the peace. An objection to the judgment there rendered could only be inquired into by an appeal to the circuit court within five days. The judgment is not void upon its face; there is nothing to' show that it is part of an entire demand which had been split up to give the justice jurisdiction. If so, it should have been defeated upon that ground, or appealed from. The circuit court should have proceeded to try the issues between the plaintiffs and the claimants. Unless the plaintiffs showed that the property claimed by Mrs. Rutland was the property of the defendant, she was entitled to a verdict and judgment, and S. A. Rutland was entitled to show that under § 1963, annotated code, the property levied upon as his was exempt from execution.
That part of the judgment rendered by Justice Osborne declaring that as the claim is for work and labor done, any and all of S. A. Rutland’s property is liable for its satisfaction, and that none of his property is exempt from its payment, is a mere nullity and of no force.

Reversed and remanded.